
	
		II
		110th CONGRESS
		1st Session
		S. 1367
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2007
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Services Act to provide
		  methamphetamine prevention and treatment services.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Treatment and Prevention of
			 Methamphetamine Abuse Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Methamphetamine
			 addiction is a public health crisis. Nearly 12,000,000 Americans have used
			 methamphetamine, and the number of users increased 72 percent over the past
			 decade. There is a high rate of use in rural areas, but the methamphetamine
			 epidemic is spreading into new populations across the country.
			(2)Violent crime
			 increased significantly in 2005 for the first time since 1991. Overall violent
			 crime was up 2.5 percent and murders jumped 4.8 percent. The increase in crime
			 was most evident in the methamphetamine-plagued Midwest with murders,
			 robberies, rapes and aggravated assaults increasing by 5.7 percent just between
			 2004 and 2005.
			(3)Although
			 22,000,000 people are in need of treatment for substance addiction, only
			 3,000,000 are able to get help.
			(4)In 2003, women
			 entering substance abuse treatment with methamphetamine as their drug of choice
			 exceeded women who entered treatment focused on alcohol, heroin, cocaine, or
			 marijuana.
			(5)Parental
			 substance use is the culprit in at least 70 percent of all child welfare
			 spending.
			(6)Children living
			 in homes with parents addicted to methamphetamines have multiple intervention
			 needs which require coordinated planning by healthcare, mental health, and
			 social service professionals.
			(7)Youth are
			 starting to use methamphetamine in greater numbers, and the age at which youth
			 users start using is decreasing. About 17 percent of all methamphetamine users
			 started between the ages of 17 and 18, 18 percent between 15–16, 11 percent
			 between 13–14, and 6 percent started when they were 12 or under.
			(8)About 80 percent
			 of those in prison have been identified as having a substance abuse problem and
			 one-third of State prison inmates reported being under the influence at the
			 time of their offense.
			(9)Substance use
			 disorder treatment is effective. An Iowa study found that over 70 percent of
			 those receiving treatment for methamphetamine addiction were abstinent 6 months
			 after treatment.
			(10)Every dollar
			 spent on substance abuse treatment saves taxpayers 7 dollars, primarily through
			 savings related to crime and health care costs.
			3.Family-based
			 treatment
			(a)In
			 generalSection 508 of the
			 Public Health Service Act (42 U.S.C. 290bb–1) is amended—
				(1)by redesignation subsection (r) as
			 subsection (s); and
				(2)by inserting after subsection (q), the
			 following:
					
						(r)Family-based
				methamphetamine treatment
							(1)In
				generalThe Secretary, acting through the Administrator and in
				consultation with the Director of the National Institute on Drug Abuse, shall
				award grants under this section to provide residential substance abuse
				treatment to pregnant and postpartum women, including—
								(A)parenting women
				substance abuse treatment (including treatment for addiction to
				methamphetamine); and
								(B)outpatient
				treatment services, that are accessible to pregnant and parenting women in
				health disparity populations.
								(2)Single state
				agenciesGrants under this subsection shall be coordinated
				through single State agencies for substance abuse.
							(3)PriorityIn
				awarding grants under this subsection, the Secretary shall give priority to any
				applicants that agree to use grant funds for programs that serve—
								(A)an area that is a
				rural area, an area with a shortage of mental health and addiction treatment
				professionals, or an area with a shortage of family-based substance abuse
				treatment options; or
								(B)an area that has
				high rates of addiction to methamphetamine or other
				drugs.
								.
				(b)Reauthorization
			 of programSection 508(s) of the Public Health Service Act, as
			 redesignated under subsection (a), is amended by striking such
			 sums and all that follows through 2003 and inserting
			 $40,000,000 for each of fiscal years 2008 through 2010, $38,000,000 for
			 fiscal year 2011, and $35,000,00 for fiscal year 2012.
			(c)Alternatives to
			 jail or detentionPart B of
			 title V of the Public Health Service Act (42 U.S.C. 290bb-1 et seq.) is
			 amended—
				(1)by redesignating the second section 514
			 (relating to methamphetamine) as section 514B and transferring such section so
			 as to appear after section 514A; and
				(2)by adding at the end the following:
					
						514C.Alternatives
				to jail or detention for offenses relating to methamphetamine and other
				substance abuse
							(a)Family-focused
				alternatives
								(1)In
				generalThe Secretary, acting through the Administrator and in
				consultation with the Attorney General and the Director of the National
				Institute on Drug Abuse, shall award grants, cooperative agreements, or
				contracts to eligible entities to assist local jails and detention facilities
				in providing comprehensive, family-based substance abuse treatment services as
				alternatives to incarceration to pregnant women and parenting adults who have
				committed nonviolent offenses.
								(2)ApplicationTo
				be eligible to receive an award under this subsection, an entity shall submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may require.
								(3)Single State
				agencyAwards under this section shall be coordinated through
				single State agencies for substance abuse.
								(4)Family-based
				treatmentTo be eligible for an award under this subsection an
				entity shall demonstrate that the family-based substance abuse treatment
				program to be carried out under the award—
									(A)is a
				comprehensive, long-term family treatment program that is focused on the
				treatment of the parent and child;
									(B)requires that
				each parent offender who participates in the program be sentenced by a court
				to, or placed by a court with, a long-term family treatment program (which
				includes a residential component);
									(C)includes
				mandatory periodic drug testing; and
									(D)allows for judges
				to have the discretion to sentence parents who do not successfully complete
				their prescribed treatment plan to serve a prison or detention sentence that is
				commensurate with the crime involved.
									(5)PriorityIn
				making awards under this subsection, the Secretary shall give priority to any
				entity that, as part of the application under paragraph (2), agrees to use the
				award for programs serving—
									(A)an area that is a
				rural area, an area with a shortage of mental health professionals, or an area
				with a shortage of family-based substance abuse and addiction treatment
				options; or
									(B)an area that has
				high rates of addiction to methamphetamine or other drugs.
									(6)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection, $20,000,000 for each of fiscal years 2008 through
				2012.
								(b)Transitional
				services
								(1)In
				generalThe Secretary, in consultation with the Director of the
				National Institute on Drug Abuse, shall award grants to States to provide
				transitional, research-based, community-based recovery-support services to
				address social, educational, vocational, mental health, and substance abuse
				needs of parents and families transitioning out of treatment.
								(2)ApplicationTo
				be eligible to receive a grant under this subsection, a State shall submit to
				the Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(3)PriorityIn
				awarding grants under this subsection, the Secretary shall give priority to a
				States that agree to use grant funds for programs serving—
									(A)an area that is a
				rural area, an area with a shortage of mental health professionals, or an area
				with a shortage of family-based substance abuse treatment options; or
									(B)an area that has
				high rates of addiction to methamphetamine or other drugs.
									(4)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection, $24,000,000 for each of fiscal years 2008 through
				2010.
								.
				(d)Adult and
			 juvenile alternatives
				(1)In
			 generalThe Secretary of Health and Human Services, jointly with
			 the Attorney General and in consultation with the Administrator and the
			 Director of the National Institute on Drug Abuse, shall award grants,
			 cooperative agreements, or contracts to eligible entities to assist local jails
			 and detention facilities in providing comprehensive substance abuse treatment
			 services as alternatives to incarceration to adults or juveniles who have
			 committed nonviolent offenses.
				(2)ApplicationTo
			 be eligible to receive an award under this subsection, an entity shall submit
			 to the Secretary, jointly with the Attorney General, an application at such
			 time, in such manner, and containing such information as the Secretary may
			 require.
				(3)Alternatives to
			 jail programsTo be eligible for an award under this subsection
			 an entity shall demonstrate that the alternatives to jail program to be carried
			 out under the award—
					(A)is comprehensive
			 and evidenced-based;
					(B)requires that
			 each participant be sentenced by a court to, or placed by a court with, a
			 long-term treatment program (which includes a residential component);
					(C)includes
			 mandatory periodic drug testing;
					(D)allows for judges
			 to have the discretion to sentence parents who do not successfully complete
			 their prescribed treatment plan to serve a prison or detention sentence that is
			 commensurate with the crime involved; and
					(E)include a
			 rigorous evaluation component.
					(4)Authorization
			 of appropriationsThere is authorized to be appropriated from
			 funds made available to carry out part S of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968, $40,000,000 for each of fiscal years 2008
			 through 2010, 38,000,000 for fiscal year 2011, and $35,000,000 for fiscal year
			 2012, to carry out this subsection.
				(e)Housing
			 opportunities
				(1)In
			 generalSubtitle F of title IV of the
			 McKinney-Vento Homeless Assistance
			 Act (42 U.S.C. 11403 et seq.) is amended by adding at the end the
			 following:
					
						VIRecovery-based
				housing supports
							489.Recovery-based
				housing supports
								(a)In
				generalThe Secretary of
				Housing and Urban Development (referred to in this section as the
				Secretary), in collaboration with the Secretary of Health and
				Human Services, shall award grants, contracts, or cooperative agreements to
				eligible entities for the conduct of recovery-based housing support
				activities.
								(b)EligibilityTo
				be eligible to receive a grant, contract, or cooperative agreement under this
				section, an entity shall—
									(1)be a coalition or
				partnership that—
										(A)shall include a
				substance abuse provider;
										(B)shall
				include—
											(i)a
				homeless service provider;
											(ii)a nonprofit,
				nongovernmental community housing development or a Department of Agriculture
				rural housing service program; or
											(iii)with respect to
				tribal lands, in the case of tribal lands that are not served by a homeless
				service provider or a nonprofit, nongovernmental community housing development
				organization, a tribally designated housing entity or tribal housing
				consortium; and
											(C)may
				include—
											(i)housing
				developers, housing corporations, State housing finance agencies, other housing
				agencies, and representing landlords;
											(ii)a public housing
				agency or tribally designated housing entity;
											(iii)tenant
				organizations in public or tribally designated housing, as well as nonprofit,
				nongovernmental tenant organizations;
											(iv)other nonprofit,
				nongovernmental organizations participating in the Department of Housing and
				Urban Development's Continuum of Care process;
											(v)a
				State, tribal, territorial, or local government or government agency;
				and
											(2)submit to the
				Secretary an application, at such time, in such manner, and containing such
				information as the Secretary may require.
									(c)Eligible
				activitiesEntities may use amounts received under a grant,
				contract, or cooperative agreement under this section to carry out the
				following activities:
									(1)The construction
				of new housing units to provide transitional or permanent housing for
				individuals recovering from substance abuse.
									(2)The acquisition
				or rehabilitation of a structure to provide supportive services or to provide
				transitional or permanent housing, other than emergency shelter.
									(3)The leasing of
				property, or portions of property, not owned by the recipient or project
				sponsor involved, for use in providing transitional or permanent housing, or
				providing supportive services.
									(4)The provision of
				rental assistance to provide transitional or permanent housing to eligible
				individuals. The rental assistance may include tenant-based or project-based
				rental assistance.
									(5)The payment of
				operating costs for housing units assisted under this
				section.
									.
				(2)Authorization
			 of appropriationsSection 463 of the
			 McKinney-Vento Homeless Assistance
			 Act (42 U.S.C. 11403h) is amended by adding at the end the
			 following:
					
						(c)Recovery-based
				rental assistanceThere is authorized to be appropriated to carry
				out part VI, $15,000,000 for each of fiscal years 2008 through
				2012.
						.
				4.Services for
			 children and adolescents
			(a)Court
			 TeamsTitle II of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et
			 seq.) is amended—
				(1)by redesignating
			 part F as part G; and
				(2)by inserting after
			 part E the following new part:
					
						FCourt
				Teams
							271.Court Teams
				program authorized
								(a)Grant
				authorizedThe Administrator shall award a grant to a national
				early childhood development organization to—
									(1)establish a
				National Court Teams Resource Center to—
										(A)promote the
				well-being of maltreated infants and toddlers and their families (including the
				special problems created by substance abuse, particularly methamphetamine
				abuse);
										(B)help prevent the
				recurrence of abuse and neglect of children; and
										(C)promote timely
				reunification of families or other successful permanency outcomes for
				maltreated infants and toddlers in foster care; and
										(2)select, and
				provide assistance to, local Court Teams created to achieve the goals described
				in
				paragraph (1).
									(b)Grant
				durationThe grant awarded
				under this part shall be for a period of 5 years, and shall be renewable at the
				discretion of the Administrator.
								272.National Court
				Teams Resource Center
								(a)Assistance to
				local Court TeamsAssistance provided to local Court Teams by the
				National Court Teams Resource Center shall include—
									(1)providing direction, coordination, and
				oversight of the implementation of local Court Teams;
									(2)providing a Local
				Community Coordinator for each local Court Team;
									(3)providing training
				and technical assistance to local Court Teams; and
									(4)organizing local training for community
				members of jurisdictions in which local Court Teams are located, which shall
				relate to the particular needs of infants and toddlers exposed to maltreatment
				and trauma.
									(b)General
				activitiesThe national early
				childhood development organization receiving the grant authorized under
				section 271 shall establish and maintain a
				National Court Teams Resource Center, which shall also carry out the following
				activities:
									(1)Develop a process
				for selecting, and select, local Court Teams to receive assistance under this
				part.
									(2)Develop materials
				to guide qualified judges in the decision-making process regarding maltreated
				infants and toddlers, and to train members of local Court Teams and others in
				the community regarding the appropriate care of maltreated infants and
				toddlers.
									(3)Conduct national
				meetings and training sessions for local Court Teams.
									(4)Develop a database
				that shall be—
										(A)available to each
				local Court Team to track such Court Team’s progress; and
										(B)used by the
				National Court Teams Resource Center to facilitate evaluation of the local
				Court Teams receiving assistance under this part.
										(5)Provide
				information to communities and courts around the country seeking to adopt the
				Court Teams approach.
									273.Evaluations and
				Reports
								(a)Evaluation
				formNot later than 6 months
				after the date of the enactment of this Act, the National Court Teams Resource
				Center shall create, and distribute to each local Court Team, an evaluation
				form that shall be used to periodically collect any data from local Court Teams
				that the National Court Teams Resource Center determines may be relevant to the
				reports required by
				subsection (b).
								(b)Reports to
				Congress by the AdministratorAt the end of the three-year period
				beginning on the date of the enactment of this Act, and again at the end of the
				five-year period beginning on such date of enactment, the Administrator
				shall—
									(1)compile the data
				collected in the periodic evaluation forms completed by each local Court
				Team;
									(2)conduct a national
				evaluation of Court Teams, based on such compilation of data; and
									(3)report to Congress on the effectiveness of
				Court Teams, including the extent to which local Court Teams are—
										(A)improving access
				to services for maltreated infants and toddlers;
										(B)reducing the
				recurrence of abuse and neglect;
										(C)promoting
				permanent placements of maltreated infants and toddlers; and
										(D)improving the
				developmental outcomes for maltreated infants and toddlers who have been in
				foster
				care.
										.
				(b)Authorization of
			 appropriationsSection 299 of
			 the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5671) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in the header, by
			 striking Parts C and
			 E) and inserting Parts C, E, and F);
			 and
					(B)in paragraph (2),
			 by striking parts C and E) and inserting parts C, E, and
			 F);
					(2)by redesignating
			 subsection (d) as subsection (e); and
				(3)by inserting after
			 subsection (c) the following new subsection:
					
						(d)Authorization of
				appropriations for Part FThere are authorized to be appropriated
				to carry out part F, $5,000,000 for each of fiscal years 2008, 2009, 2010,
				2011, and
				2012.
						.
				(c)Substance abuse
			 treatment services for youthPart B of title V of the Public
			 Health Service Act (42 U.S.C. 290bb–1 et seq.), as amended by section 3(c), is
			 further amended by adding at the end the following:
				
					514D.Expansion of
				substance abuse treatment services for youth
						(a)In
				generalThe Secretary shall expand efforts under the Assertive
				Adolescent and Family Treatment grant program under section 514 to address gaps
				in the provision of substance abuse services or to increase the ability of
				States, units of local government, federally recognized Indian tribes, tribal
				organizations, and community- and faith-based organizations to assist specific
				populations or geographic areas with serious, emerging substance abuse
				problems.
						(b)PriorityIn
				awarding grants, contracts, or cooperative agreements under subsection (a), the
				Secretary shall give priority to applicants that propose to—
							(1)utilize emerging
				best practices for the treatment of substance abuse among children and
				adolescents;
							(2)coordinate the
				provision of treatment services with other social service agencies in the
				community, including educational, juvenile justice, child welfare, and mental
				health agencies;
							(3)provide screening
				by a qualified professional for substance use related disorder and a continuum
				of integrated treatment services, including case management, for children and
				adolescents with substance abuse disorders and their families;
							(4)provide treatment
				that is gender-specific and culturally appropriate;
							(5)involve and work
				with families of children and adolescents receiving treatment;
							(6)provide aftercare
				services for children and adolescents and their families after completion of
				substance abuse treatment; and
							(7)use amounts under
				the award to serve an area that—
								(A)is a rural area,
				an area with a shortage of mental health and addiction treatment professionals,
				or an area with a shortage of family-based substance abuse treatment options;
				or
								(B)has high rates of
				addiction to methamphetamine or other drugs.
								(c)Evaluation
				planTo be eligible to receive an award under this section, an
				entity shall include in it's application an assurance that the entity will
				carry out activities to evaluate the program carried out under the award in
				accordance with an evaluation plan developed by the entity.
						(d)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $8,000,000 for each of fiscal years 2008 through
				2012.
						.
			5.Improved access
			 to substance abuse treatment for rural and underserved areas through
			 recruitment and retention of substance abuse professionals
			(a)In
			 generalThe Secretary of Health and Human Services shall award
			 scholarships to eligible individuals who agree to provide substance abuse
			 treatment services in rural or underserved areas.
			(b)EligibilityTo
			 be eligible to receive a scholarship under subsection (a), an individual
			 shall—
				(1)submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require;
				(2)be enrolled in a
			 course of study at an institution of higher education leading to a degree
			 related to the provision of substance abuse treatment services (as determined
			 by the Secretary);
				(3)agree to provide
			 substance abuse treatment services at a facility with a critical shortage of
			 addiction treatment professionals in a rural or underserved area (as determined
			 by the Secretary) for at least two years following the date on which such
			 individual receives the degree referred to in subparagraph (B); and
				(4)upon obtaining
			 employment in an addiction treatment setting, be seeking licensure or
			 certification with the recognized State or jurisdictional addiction
			 professional credentialing entity.
				(c)Authorization
			 of appropriationsThere is authorized to be appropriated such
			 sums as may be necessary to carry out this section.
			6.PreventionPart B of title V of the Public Health
			 Service Act (42 U.S.C. 290bb–1 et seq.), as amended by section 5, is further
			 amended by adding at the end the following:
			
				514E. School- and
				community-based prevention efforts
					(a)In
				generalThe Secretary, acting through the Administrator and in
				consultation with the Director of the National Institute on Drug Abuse, shall
				award grants, contracts, or cooperative agreements to eligible entities to
				enable such entities to provide for the conduct of elementary and secondary
				school- and community-based methamphetamine prevention activities.
					(b)EligibilityTo
				be eligible to receive an award under subsection (a), an entity shall—
						(1)be—
							(A)an elementary or
				secondary school, or a public or nonprofit private entity that intends to carry
				out activities under the award at an elementary or secondary school; or
							(B)a private or
				public entity that intends to carry out community-based prevention programs;
				and
							(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
						(c)PriorityIn
				awarding grants under this section, the Secretary shall give priority
				to—
						(1)entities serving
				rural areas or areas that have high rates of addiction to methamphetamine or
				other drugs; and
						(2)entities that
				propose to carry out activities using emerging best practices for the
				prevention of substance abuse among children and adolescents.
						(d)Use of
				fundsAn eligible entity that receives a grant under this section
				shall use the funds made available under the grant to carry out school- or
				community-based activities that—
						(1)are comprehensive
				and utilize emerging best practices for the prevention of methamphetamine and
				other substance abuse among children and adolescents;
						(2)emphasize social
				and emotional competencies by enhancing the knowledge, social, emotional, and
				life skills of children and adolescents;
						(3)include an
				evaluation component, including outcomes measures related to prevention efforts
				as well as the overall goals of the grant; and
						(4)involve
				partnerships between communities or schools and universities, where possible,
				to support the effectiveness and evaluation of prevention programs.
						(e)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $5,000,000 for each of fiscal years 2008 through 2012.
					514F.Establishment
				of a parent resource center
					(a)In
				generalThe Secretary, in consultation with the Administrator,
				and the Director of National Institute on Drug Abuse, shall award grants,
				cooperative agreements, or contracts to eligible entities to create a national
				telephone helpline and on-line resource center to assist parents and family
				members in receiving support, information about preventing drug abuse, and
				treatment referral information.
					(b)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $1,000,000 for each of fiscal years 2008 through 2012.
					514G.Effectiveness
					(a)In
				generalThe Administrator, in
				consultation with the Director of the National Institute on Drug Abuse, shall
				enter into contracts with entities to—
						(1)conduct
				examinations of the long-term effects of methamphetamine use on drug endangered
				children; and
						(2)conduct
				evaluations to determine the effectiveness of methamphetamine prevention
				programs.
						(b)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $2,000,000 for each of fiscal years 2008 through
				2012.
					.
		7.Removal of
			 barrier to coverage for treatment and recovery under medicaid
			(a)In
			 generalSection 1905(i) of the Social Security Act (42 U.S.C.
			 1396d(i)) is amended by inserting (more than 32 beds, in the case of an
			 individual receiving treatment for substance abuse, including methamphetamine
			 abuse) after 16 beds.
			(b)Effective
			 dateThe amendment made by subsection (a) takes effect on the
			 date of enactment of this Act and applies to medical assistance provided on or
			 after that date.
			
